                                            Case 3:19-cv-00817-EMC Document 42 Filed 04/21/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OMAR HERNANDEZ, et al.                               Case No. 19-cv-00817-EMC
                                   8                    Plaintiff,
                                                                                              ORDER RE COLLECTIVE ACTION
                                   9              v.                                          NOTICE
                                  10     DUTTON RANCH CORPORATION,                            Docket No. 41
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Previously, the Court granted Plaintiffs’ motion for preliminary certification with respect

                                  15   to O. Hernandez’s FLSA claim and ordered the parties to meet and confer regarding how notice to

                                  16   the collective should be effectuated. See Docket No. 38 (order). The parties have now reported

                                  17   back on their meet and confer efforts.

                                  18   A.      Selection of Third-Party Administrator

                                  19           The parties dispute who should be selected the third-party administrator (i.e., the

                                  20   administrator to send the notice to the collective).

                                  21           As an initial matter, the Court notes that the parties’ meet and confer regarding selection of

                                  22   the third-party administrator was far from ideal. The parties did not comply with the Court’s order

                                  23   that they meet and confer along with the third-party administrator. See Docket No. 38 (Order at

                                  24   4). Instead of the parties meeting together with a third-party administrator, each party met

                                  25   separately with a different third-party administrator and then reported back to the opposing party.

                                  26   Had the parties followed the Court’s order, then they may have been able to resolve their dispute.

                                  27           At this juncture, however, the Court shall not order the parties to comply with its prior

                                  28   order as that would simply slow down the process. The Court hereby selects CPT Group as the
                                            Case 3:19-cv-00817-EMC Document 42 Filed 04/21/20 Page 2 of 4




                                   1   third-party administrator. Plaintiffs endorse the use of CPT Group. Dutton previously identified

                                   2   CPT Group as a qualified administrator, and nothing in its portion of the joint submission puts

                                   3   CPT Group’s qualifications into question.

                                   4   B.      Means of Notice

                                   5           The parties also have a dispute regarding the means of notice – in particular, how notice

                                   6   should be made on those individuals who will be residing in Mexico at the time notice will be

                                   7   sent.

                                   8           Plaintiffs argue that notice should be made on these individuals via certified mail with

                                   9   return receipt, see Green Decl. ¶¶ 6-7; in addition, CPT Group would place live calls to these

                                  10   individuals

                                  11                  to determine how best to send them the notice (i.e. via text message,
                                                      email, WhatsApp, or mail). For those who choose text message,
                                  12                  email or WhatsApp, CPT will send them a link to the dedicated case
Northern District of California
 United States District Court




                                                      website that will allow them to access the full notice and file an opt
                                  13                  in form electronically.
                                  14   Green Decl. ¶ 9. Plaintiffs emphasize that CPT Group recommended this dual means of notice

                                  15   because of “the uncertainty of the mail system in Mexico.” Green Decl. ¶ 9; see also Green Decl.

                                  16   ¶ 7 (testifying that, “[i]n CPT’s experience, delivering notice in Mexico is challenging” because

                                  17   the “mail system is slow, . . . and can take weeks or even months for mail to reach its intended

                                  18   recipient”). Plaintiffs also note that O. Hernandez himself has never communicated with Dutton

                                  19   “via the Mexican national mail system” but rather has had communications by telephone and

                                  20   email instead. O. Hernandez Decl. ¶¶ 4-5, 7.

                                  21           In response, Dutton argues that notice should be provided via certified mail and only if

                                  22   certified mailing is established ineffective should there by a live phone call as a follow up. See Jt.

                                  23   Sub. at 7.

                                  24           The Court orders the dual means of notice recommended by CPT Group. CPT Group has

                                  25   explained why notice beyond certified mail is necessary. If, e.g., it can take months for mail to

                                  26   even reach its intended recipient, a collective member may be barred from joining the collective.

                                  27   See Prop. Not. at 2 (noting that a collective member has 120 days to join the lawsuit). Dutton

                                  28   provides no evidence to counter CPT Group’s declaration.
                                                                                         2
                                            Case 3:19-cv-00817-EMC Document 42 Filed 04/21/20 Page 3 of 4




                                   1           The Court rejects Dutton’s suggestion that a phone call would constitute an invasion of

                                   2   privacy and expose it to TCPA liability. The fact that Dutton agrees a live phone call could be

                                   3   necessary (i.e., under its own proposal) runs counter to these arguments. Moreover, so long as

                                   4   CPT Group makes a call at a reasonable time and otherwise conducts itself appropriately, there

                                   5   should be no invasion-of-privacy concerns, and Dutton has provided no authority to suggest that it

                                   6   could be held liable under the TCPA when the Court is ordering phone contact to be made. The

                                   7   fact that Dutton communicates with its workers by phone, see, e.g., O. Hernandez Decl. ¶ 4

                                   8   (testifying that he and others had phone calls with Dutton when interviewed), also suggests that

                                   9   communication by phone may well be the best means to contact collective members. If CPT

                                  10   Group encounters problems with communicating by phone, it should promptly inform the parties

                                  11   and the Court so that the matter may be addressed.

                                  12           To the extent Dutton objects to the additional cost, the Court acknowledges that there will
Northern District of California
 United States District Court




                                  13   be some additional cost because of the additional notice. However, Dutton claims that there

                                  14   should be only 40-50 individuals who will be residing in Mexico at the time of notice; therefore,

                                  15   the additional cost should not be excessive.

                                  16   C.      Content of Notice

                                  17           The parties have largely reached agreement on the content of the notice. There are,

                                  18   however, two specific disputes. The Court resolves the disputes as follows.

                                  19           First, on page 3 of the notice (in the section titled “How do I join this lawsuit”), the Court

                                  20   adopts Dutton’s proposed language (although the name of the administrator should be CPT

                                  21   Group). Dutton’s proposed language is consistent with page 4 of the notice (i.e., “If you have

                                  22   questions about this Notice, the Consent to Join form, or the Lawsuit generally, you can contact

                                  23   [NOTICE ADMINSITRATOR]”).

                                  24           Second, on the Consent to Join form, the Court orders that the form ask the collective

                                  25   member to provide a phone number. In addition, the form should state that, if there are different

                                  26   means by which the members prefers to receive communications about the lawsuit (e.g., email,

                                  27   text message, WhatsApp), he or she should specify the means and provide the necessary contact

                                  28   information.
                                                                                          3
                                            Case 3:19-cv-00817-EMC Document 42 Filed 04/21/20 Page 4 of 4




                                   1   D.      Status Update

                                   2           By May 5, 2020, the parties shall provide a status update confirming CPT Group as the

                                   3   administrator and detailing the timeline for notice to be issued, consent forms to be returned, etc.

                                   4

                                   5           This order disposes of Docket No. 41.

                                   6

                                   7           IT IS SO ORDERED.

                                   8
                                   9   Dated: April 21, 2020

                                  10

                                  11                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
